Citation Nr: 0022489	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-31 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Air Force from March 1961 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the RO, 
which denied service connection for PTSD.  

The veteran is unrepresented in the appeal, and so note is 
made that the instant appeal is limited to the issue as 
raised by the veteran: service connection for PTSD.  The 
veteran has not raised, the appeal does not include, and this 
Board decision does not reach, the matter of service 
connection for an acquired psychiatric disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, given 
the veteran's limited information regarding claimed PTSD 
stressors.  

2.  The veteran is not shown to have engaged in combat with 
the enemy.  

3.  Although two private psychiatric examiners give a 
diagnosis of PTSD, the evidence of record contains no 
diagnosis of PTSD based on any verified, or verifiable, in-
service stressor.  

4.  None of the veteran's claimed in-service stressors has 
been corroborated, and the veteran has not provided 
sufficient information to permit verification of his claimed 
stressors, despite numerous requests and opportunities to do 
so.  



CONCLUSION OF LAW 

The criteria for establishing service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303, 3.304(f) (1999); 38 C.F.R. 
§ 3.304(f) (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran supports a February 1994 claim of service 
connection for PTSD with various statements of both him and 
his wife asserting that he is currently diagnosed with PTSD, 
and that this diagnosis is due to in-service stressors which 
occurred during top secret covert operations in Vietnam, Laos 
and Cambodia during the Vietnam War.  In June 1994 and June 
1997 statements, the veteran asserts that he was recruited by 
the CIA in 1961 and in 1962 as a member of a "top secret" 
assassination team, and that he was injected with drugs, 
apparently against his will, which induced him to commit 
various horrific acts of violence and killings at unknown 
locations throughout Southeast Asia.  The veteran claims that 
he now suffers from recollections of these drug-induced 
covert "black ops," that these stressors form the basis for 
his current diagnoses of PTSD, and that none of his stressor 
incidents are documented.  He also claims that he is unable 
to recall any further details of the stressor incidents as he 
was administered drugs after each cover operation which 
erased his memory of the prior events.  

In an April 1997 statement the veteran's wife alternatively 
argues that between January 1962 and September 1962 the 
veteran was exposed to "nuclear leakage" without protective 
clothing, and that his "condition" deteriorated 
substantially after this period of time.  A request was made 
that the RO obtain U.S. "Presidential permission" to obtain 
the veteran's "top secret records."  

I.  The VA's Duty to Assist

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

The Board notes that "the duty to assist is not a one-way 
street...If a veteran wishes assistance in the development of 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran in the 
development of a well-grounded claim, that duty is not 
limitless.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  

In the instant case on appeal, the Board is satisfied that 
all relevant facts have been adequately developed by the VA, 
to the extent reasonably possible, and that no further duty 
to assist is indicated or mandated within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  Specifically, in June 1994, 
a full and complete set of the veteran's service medical and 
service personnel records were obtained at the RO - two 
volumes of documents.  The Board has painstakingly reviewed 
each record, particularly with an eye to determining exactly 
where the veteran was stationed and what sort of duties he 
was performing in 1961 and 1962.  The veteran's service 
personnel records describe, in detail, his location, assigned 
unit(s), and duty responsibilities, and there are no gaps in 
dates and times.  His service medical records show treatment 
not pertinent to the appeal throughout the period of time 
when he reports having participated in covert operations with 
the CIA.  The Board concludes that there is no indication on 
file at the VA that these records are in any way incomplete.  

Although his claim was initially denied as not well grounded 
(and thus the RO had no duty to assist what-so-ever), the 
veteran was, none-the-less, afforded a VA psychiatric 
examination in June 1994.  The results of that examination 
are well-reasoned and wholly consistent with findings 
contained in his service and post-service private medical 
records, as detailed below.  Additionally, while the veteran 
said he filed for disability benefits with the Social 
Security Administration (SSA), he also stated that his claim 
was denied.  He did not identify any pertinent examination 
records regarding his SSA claim, and no pertinent records 
appear to exist from this source.  

In short, the exhaustive efforts of the RO to fulfill any 
duty to assist this veteran in the development of his claim 
stands in sharp contrast to the veteran's less than helpful 
efforts to cooperate in this most difficult task.  In 
September 1995, and again in August 1997, the RO attempted to 
verify the veteran's claimed PTSD stressors with the U.S. 
Army and Joint Services Environmental Support Group (ESG) 
(currently designated the United States Armed Services Center 
for Research of Unit Records (USASCRUR)).  In March 1996, the 
ESG informed the RO that additional "who, what, where, and 
when" information was needed as to each claimed stressor.  
In February 1997, the veteran was so advised.  He responded 
by submitting additional assertions, primarily regarding his 
in-service top secret clearance, and this information was 
forwarded to ESG in August 1997.  Later that same month, 
however, ESG informed the RO that the information received 
was inadequate for any meaningful or successful search, and 
that more detailed corroborative information was needed from 
the veteran, such as the names of participants, witnesses, 
and dates and places of events.  The veteran was again 
informed of the need to submit the requested information, and 
he replied that he was unable to provide any further details, 
including any information which would corroborate his version 
of the facts surrounding the claimed stressors.  

Accordingly, and for other reasons detailed below, but 
primarily because the veteran's voluminous service medical 
and service personnel records directly contradict his vague, 
wholly unsubstantiated assertions, the Board is of the 
opinion that no further duty to assist is indicated or 
mandated within the meaning of 38 U.S.C.A. § 5107.  


II.  Service Connection for PTSD - Criteria 

Prior to June 18, 1999, entitlement to service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1997).  (Emphasis added).  

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended, effective June 18, 1999.  See 64 Fed. Reg. 32,807, 
32,808 (1999).  Section 3.304(f) now provides that service 
connection for PTSD requires: [1.] medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); [2.] a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
[3.] credible supporting evidence that the claimed in-service 
stressor occurred.  Id.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d); Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  Under the regulation 
effective prior to June 18, 1999, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998); West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

III.  Analysis  

Section 1154(b) "does not require the acceptance of a 
veteran's assertion that he was engaged in combat with the 
enemy; it would be tautological to conclude that it did." 
Cohen v. Brown, 10 Vet. App. 128, 146 (1997), citing Irby v. 
Brown, 6 Vet. App. 132, 136 (1994).  The Board must make 
specific findings of fact, supported by reasons and bases, as 
to whether or not the veteran was engaged in combat with the 
enemy, and, if so, whether any of his claimed stressors were 
related to such combat.  Cohen, 10 Vet. App. at 145.  In the 
instant case, the veteran is not shown to have engaged in 
combat with the enemy, within VAOPGCPREC 12-99 (Oct. 18, 
1999); 38 U.S.C.A. § 1154(b).  Thus, as detailed below, his 
lay statements regarding the reported PTSD stressors are not 
accepted as conclusive evidence of their actual occurrence, 
but, rather, corroborative evidence is necessary - and 
missing -- in this case.  

In a effort to assist the veteran in the corroboration of his 
claimed stressors, the RO requested and obtained the 
veteran's service medical, personnel, and administrative 
records.  These records not only appear full and complete, 
but raise no question as to the veteran's military duty 
station, occupation, and the responsibilities of his duty 
specialty, as well as the facts and circumstances of his 
difficulty handling dangerous special weapons armaments while 
stationed in Japan in 1962, prior to the Vietnam War Era 
(August 5, 1964 to May 7, 1975).  

It is initially noted that the veteran's DD Form 214 
indicates no decorations or metals indicative of any combat, 
and no service in Vietnam, Laos, Cambodia, or Southeast Asia 
is indicated.  Additionally, the veteran's military service 
was from March 1961 to March 1965, and, as such, was 
primarily peace-time duty: that is, most of his military 
career - including the period of time in 1961 and 1962 during 
his alleged top secret CIA assassin "black ops," occurred 
prior to August 5, 1964, the beginning of the Vietnam War 
Era.  Additionally, and perhaps more revealing, while the 
veteran repeatedly asserts active combat service in Vietnam, 
including combat in Vietnam, Laos, and Cambodia during the 
Vietnam War Era, his service personnel records show no 
service in the Republic of Vietnam, Laos, Cambodia, or in 
Southeast Asia.  Rather, the veteran was stationed for two 
years at a U.S. Air Force base in Itazuke, Japan, from 
October 1961 to October 1963.  

Service personnel records show that upon completion of his 
basic training at Lackland Air Force Base, Texas, in May 
1961, the veteran had additional training in weapons 
mechanics at Lowry Air Force Base in Denver, Colorado.  He 
completed this training in November 1961, during which time 
he received a level of "SECRET" security clearance in July 
1961.  In November 1961, the veteran began working as a 
weapons mechanic in armament maintenance, stationed in 
Itazuke, Japan with the 8th Armament and Electronics 
Maintenance Squadron, under the Pacific Air Command.  He 
remained in Japan from October 1961 to October 1963.  He 
received a level of "TOP SECRET" security clearance in 
February 1962 (See AF Form 47, dated February 27, 1962), and 
from June 1962, he continued to work as a mechanic in the 
field of "special weapons" working in a munitions load 
shop.  

Additional service administrative and personnel records show 
that from March 1961 to March 1962 the veteran's duties 
included positioning and loading rockets and missiles unto F-
102 aircraft.  He also performed functional checks of the 
armament equipment.  These records demonstrate that from 
March 1962 to January 1963, the veteran worked as a weapons 
mechanic assigned to the F-100 munitions loading section, 
where he was involved with pre-flight and post flight 
loading, maintaining and trouble-shooting aircraft weapons 
systems, installing and removing pylons and launching 
equipment, and loading and downloading all types of air-craft 
munitions.  

The veteran's service medical records also show treatment for 
various disorders not pertinent to the appeal, including sore 
throats and pharyngitis from June 1961 to February 1962, and 
in August 1962, and gastroenteritis and headaches from 
February 1962 to the end of that year.  On December 19, 1962, 
the veteran was seen for tension headaches.  At that time, 
the veteran expressed a desire not to work with special 
weapons, reporting that he was against nuclear weapons.  On 
December 29, 1962, the veteran was seen for depression, with 
reports of past thoughts of suicide on December 25, 1962.  

On psychiatric examination later in December 1962, the 
veteran was diagnosed with schizoid personality disorder, 
manifested by a lack of meaningful interpersonal 
relationships, anxiety, and depressive features, and 
difficulty adjusting to his present work situation.  The 
veteran was thought to have had a moderate predisposition, 
with previous adjustment difficulties.  The diagnosis was 
thought to have existed prior to his entry into the military 
service (EPTE).  A December 1962 psychiatric examination 
report shows that the veteran desired not to work with 
special weapons anymore, stating that somehow they were 
inherently evil, and that they made him feel acutely 
responsible for any mistake on his part, the weapons being so 
dangerous.  He expressed philosophical disagreement with the 
U.S. nuclear policy.  He also described his childhood "gross 
abuse" at the hands of an uncle.  In January 1963, the 
veteran was considered unfit for assignment to a sensitive 
position under provisions of AFR 35-9, which other records 
indicate is a reference to being unfit to work with nuclear 
weapons. 

The veteran's remaining service medical records show no 
further treatment for depression, any personality disorder, 
or any other psychiatric disorder, including PTSD, during the 
remainder of his military career.  A report of examination at 
separation from service, dated in March 1965, is negative for 
any psychiatric abnormalities or diagnoses on examination.  
While the veteran complained of frequent trouble sleeping, 
depression or excessive worry, and nervousness of any sort, 
the examiner noted that the veteran stated he has "always" 
been nervous and an excessive worrier, and that his sleep 
troubles are because of this.  The veteran was noted to 
average 5-hours of sleep nightly, with no complaints or 
sequelae.  The veteran was noted to have reviewed the 
examiner's report, and he denied any other significant 
medical or surgical history.  

Having concluded that the evidence of record shows no combat 
of the veteran, and that verification of stressors is 
necessary, the Board now reviews the remaining evidence of 
record in an effort to find corroboration of the reported 
stressors to support the claim on appeal.  

The post-service evidence of record shows multiple diagnoses 
of PTSD based exclusively on the veteran's own statements of 
his unverified and unverifiable "Vietnam" or "War" related 
stressors, and a medical history which is not substantiated 
by the documented service medical and service personnel 
records on file.  October 1993 and February 1994 treatment 
records of J. Nasse, M.D. indicate diagnoses of schizo-
affective disorder, panic disorder, with agoraphobia, and 
depression, with notation of the veteran's report of being 
sexually abused as a child.  Later records of Dr. Nasse, 
including statements dated in June 1994 and July 1998, show 
diagnoses of PTSD due to in-service "lurid and horrendous 
stories of nightmarish proportions involving secret, 
undisclosed, and undocumented excursions into zones of active 
conflict," and PTSD due to "horrendous experiences during 
the Vietnam War."  (Emphasis added).  As noted above, the 
evidence of record shows no such Vietnam War-time duty, or 
the veteran's participation in any zone of active conflict, 
or combat.  

A February 1994 prescription note signed my M.I. MacDuff, 
M.D. includes a hand-written notation of a diagnosis of PTSD 
"caused by his duty in the Vietnam War...."  (Emphasis 
added).  Again, the evidence of record shows no participation 
of the veteran in the Vietnam War, particularly for the dates 
of the claimed stressors in 1961 and 1962, and no combat.  

The veteran was afforded two VA psychiatric examinations in 
June 1994, one by a VA psychiatrist and another by the VA 
staff clinical psychologist.  At that time, the veteran gave 
an in-service history of loading tactical nuclear weapons 
while stationed in Japan, and being recruited into the CIA to 
perform various assassination missions in both Vietnam and 
Laos.  He also described his military duties as that of 
"combat support," and "nuclear weapons specialist," 
wherein he reportedly had to load and disarm nuclear bombs by 
hand.  The veteran reported first seeing a psychiatrist in 
1979, after participating as a juror in a rape trial.  He was 
administered a Minnesota Multiphasic Personality Inventory 
(MMPI) test, the results of which were thought to be invalid.  
The assessment was probable schizophrenia, chronic paranoid 
type.  

The Board finds that service connection for PTSD is not 
warranted by the objective evidence of record, primarily for 
lack of any verified stressor.  While diagnoses of PTSD are 
shown on two private examinations, each diagnosis, to the 
extent that a basis is identified at all, appears to be based 
on the veteran's own report of unverified stressors, or his 
unsubstantiated statements of his reported "Vietnam" or 
"combat" service which is contradicted by his service 
medical, personnel and administrative records.  
Significantly, both Drs. MacDuff and Nasse give diagnoses of 
PTSD which assume the validity of the veteran's reported 
stressors, none of which have been verified, and which are 
not verifiable given the lack of detail the veteran has 
admitted he is unable to give.  While these diagnoses appears 
sufficient to well ground the veteran's claim (see 
38 U.S.C.A. § 5107(b); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990)), the question remains, however, as to whether the 
veteran, in fact, has a diagnosis of PTSD based on credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  As noted in the initial comments above, 
the RO has attempted to verify the veteran's vague statements 
of reported PTSD stressors with the ESG, but to no avail.  

Rather significantly, the record includes at least some 
inconsistent statements of the veteran regarding his claimed 
PTSD stressors.  Specifically, while the veteran's service 
medical, personnel, and administrative records, the February 
1994 private treatment record of Dr. Nasse, and the June 1994 
VA examination reports each include his reports of being 
sexually abused as a child, on November 24, 1992, the veteran 
stated to Dr. Nasse that this sexual abuse occurred while in 
service stationed in Japan.  The service medical records 
directly contradict this statement, and show his 
contemporaneous reports of sexual abuse while a child.  A 
November 20, 1992 treatment note of Dr. Nasse indicates that 
"Vietnam clearly was the traumatic event," and yet, as 
indicated above, the veteran is not shown to have ever been 
stationed in Vietnam, or Southeast Asia, he had no combat, 
and his stressors are wholly unsubstantiated.  Moreover, the 
June 1994 VA report of a staff clinical psychologist notes 
that the veteran may be delusional in his statements of 
having been a CIA assassin, and in reference to his handling 
of a nuclear bomb which reportedly lead to a nuclear bomb 
blast.  

The import of the above changes of stressor facts is 
significant because all of the diagnoses of PTSD of record 
assume the accuracy of the veteran's statements regarding his 
in-service combat and Vietnam experiences.  The salient point 
is that not only are the veteran's own statements regarding 
his alleged combat and his Vietnam War experiences wholly 
inaccurate, but he also appears to be a poor clinical 
historian at well, at least with regard to any assertion of 
sexual abuse while in the service.  Since it is the veteran's 
inaccurate and unverified statements of clinical and military 
history which form the bases for his diagnoses of PTSD, the 
validity of those diagnoses are also called into question.  

The Board is not bound to accept as credible a diagnosis of 
PTSD that is not based upon a verified, recognizable 
stressor.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Furthermore, as 
to Dr. MacDuff's notation of a diagnosis of PTSD, his 
conclusion is unenhanced by any additional medical comment.  
Additionally, Dr. Nasse's diagnosis of PTSD appears, from the 
face of his various records, to be based on a bare 
transcription of a lay history provided by the veteran.  See 
LaShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . 
. and cannot enjoy the presumption of truthfulness accorded 
by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  
Accordingly, the Board finds that these opinions do not 
constitute "competent medical evidence" that the veteran has 
PTSD which is related to his military service.  

In contrast to the above questionable diagnoses of PTSD based 
on an inaccurate and unsubstantiated clinical and stressor 
history, the service medical records, service personnel 
records, the June 1994 VA examination reports, and Dr. 
Nasse's earlier records of 1993 and 1994, show a more 
consistent clinical picture and psychiatric diagnosis: 
schizophrenia, possibly associated with a traumatic childhood 
event recalled during the veteran's participation in a more 
recent jury trial.  In summary, the service medical and 
personnel records, as well as the VA examination reports, and 
most of the private medical evidence of record -- far from 
supporting the veteran's claim of service connection for 
PTSD, merely add weight to what is missing in this case: a 
diagnosis of PTSD based on credible supporting evidence of 
the occurrence of an in-service stressor which is verified or 
verifiable.  Because the objective, clinical  and documented 
evidence fails to establish that the veteran engaged in 
combat with the enemy, corroboration of the occurrence of the 
claimed stressors is critical in this case.  In this burden, 
the veteran, not the VA, has failed, and the claim must be 
denied as against a preponderance of the evidence of record.  

In this case, none of the veteran's claimed in-service 
stressors has been corroborated, and the veteran and his wife 
indicate that no additional information is available.  As 
such, the veteran has simply failed to meet his burden, and 
despite the repeated requests of the VA RO, the veteran and 
his wife have instead offered merely more of the same 
unsupported, unverified, unverifiable, and rather incredulous 
statements of undocumented, top secret, "black ops" and CIA 
assassin operations which are wholly contradicted by his 
voluminous service medical, personnel, and administrative 
records.  

Hence, under the circumstances of this case, for purposes of 
establishing service connection for PTSD, the Board finds 
that no diagnosis of PTSD is of record which is based on any 
credible supporting evidence of the occurrence of a stressor.  
Even more significant is the fact that each diagnosis of PTSD 
appears to be based on the veteran's own reported history -- 
a history which is not only inconsistently reported by the 
veteran over time, but which is wholly contradicted by the 
documented service medical and administrative records.  

Inasmuch as the record does not demonstrate credible 
supporting evidence that the veteran has PTSD as a result of 
his claimed in-service stressful experiences, the Board must 
conclude that the criteria for service connection for PTSD 
are not met under the criteria in effect both prior to and 
after June 18, 1999.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is squarely against the 
claim, that doctrine is inapplicable.  See 38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

The claim of service connection for PTSD is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals




 



